Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 12/04/2020, are accepted and do not introduce new matter. 
Previous 112(b) rejections are overcome. 
Claims 1 and 5-15 are pending; claims 2-4 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the outer surface" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 discloses: “the soap the outer surface being flush with the handle…” This is not a proper sentence and it is unclear what is being flush with handle. Thus, rendering the claim indefinite. For examination purposes and based on disclosure, Examiner will interpret this limitation as: the soap dispenser having an outer surface, the outer surface being flush with the handle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suter (U.S. 2009/0308951) in view of Cai et al (U.S. 2016/0303580).
Regarding claim 1, Suter teaches a soap dispenser showerhead (seen in Fig 9) comprising: 

a valve (1915) coupled to the showerhead (as seen in Figs 9-11), the valve being coupled within the water flow channel (as seen in Fig 9) and having a valve control (1911) extending through the handle portion (as seen in Fig 9); 
a soap dispenser (defined by container 1600, additive line 1883), the soap dispenser being selectively engageable to the handle portion occupying the opening (as seen in Fig 11, the soap dispenser is located at the opening) wherein a nipple (1610) on the soap dispenser is positioned within the cavity of the handle portion of the showerhead adjacent the valve (as seen in Fig 11, nipple 1610 is positioned in the cavity), the soap dispenser having a storage compartment (defined inside container 1600 when the 1600 is attached to the device, as seen in Fig 11) and a nozzle (1947), the storage compartment being configured to store liquid soap and the nozzle being in fluid communication with the storage compartment and the valve (as seen in Fig 11, the nozzle 1947 is communication with the storage container and the valve 1915), the valve control regulating the flow of liquid soap into the water flow channel (as disclosed in paragraphs 0131-0132). 

Cai teaches a showerhead with an integrated pod (200) which has an outer face (lid 201) being flush with the handle portion (handle butt 104) around a peripheral edge (102) of the handle portion (as seen in Fig 1) defining an opening (113), the outer face being transparent continuously within the peripheral edge of the handle portion defining the opening (paragraph 0007 discloses outer face 201 being transparent; and as seen in Fig 1, 201 is continuously contacting the peripheral ends 102); and a latch (115) coupled to a lower side of the soap dispenser (as seen in Fig 2), the latch being selectively engageable with a latch receptacle (latching notch 204) extending below a cavity (cavity of pod 200) wherein the latch secures the soap dispenser to the handle portion (as seen in Figs 2 and 8), the latch being accessible on the handle portion wherein the latch is configured to be manipulated for disengaging the pod (200) from the handle portion of the showerhead (latch 115 is accessible from 116, which is defined in the handle butt 104,in order to disengage the pod, as seen in Fig 1).
Suter and Cai are analogous art because they both teach showerheads with removable attachments in the dorsal side of the handle. 

Regarding the claimed latch, a friction fitment was known in the art, as evidenced by Suter (see paragraph 0085), while a latch and cavity fitment was known in the art as evidence by Cai. One of ordinary skill in the art could have substituted the friction fitment of Suter with the latch and cavity of Cai by known methods. The results of using both elements would have yield predictable results, as both are effective ways to engage the soap compartment onto the showerhead. Thus, it would have been obvious to one of ordinary skill in art to replace the friction fitment with a latch and cavity.  
Note: all references made in parenthesis hereafter are referencing Suter, unless otherwise stated. 
Regarding claim 5, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the latch being U-shaped (as seen in Fig 2 of Cai) and having a tooth (tooth of latch 115, seen in greater detail in Fig 2 of Cai), the latch being flexible such that it flexes under pressure when the soap dispenser is pushed into the cavity and then rebounds to snap the tooth into a corresponding recession within the latch receptacle (as disclosed in paragraph 0013 of Cai), the latch being lightly bent in by a user to disengage the soap dispenser from the showerhead (flexible latch of Cai has to slightly bend in order to release receptacle).  
claim 6, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the nozzle extending from an inner side of the soap dispenser, the nozzle having the nipple to engage the valve (as seen in Fig 11, nozzle 1947 extends into a nipple 1610, nozzle 1947 is engaged onto the valve 1915).  
Regarding claim 7, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the valve control being a slider switch (1911 is a slider switch, as seen in Figs 9-11), the slider switch having a button (button on 1911) coupled to the valve and slidable within a channel extending through the handle portion (channel, where button 1911 slides on, as seen in Figs 9-11), the slider switch progressively moving the valve between fully closed and fully open states (as seen in Figs 9-11).  
Regarding claim 8, Suter and Cai teach the soap dispenser showerhead of claim 7. However they do not teach the dispenser further comprising the channel extending through one of a left side or a right side of the handle portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the channel of the channel from the top of the handle to either side of the handle, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse where it was found that changing the position of a switch is unpatentable because shifting the position of the starting switch would not have modified the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the channel of the slider switch would not modify the way the showerhead operates. Furthermore, Applicant fails to teach any criticality to having the channel on the left or right side of the handle.
claim 9, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the handle portion being contoured to create an ergonomic shape (as seen in Fig 9, the ventral side of the handle is bent and has grooves to accommodate a user’s fingers, i.e. ergonomic shape).  
Regarding claim 10, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising a grip coupled to the ventral side of the handle portion (grip defined by finger grooves on the ventral side of the handle, see Fig 9).  
Regarding claim 11, Suter and Cai teach the soap dispenser showerhead of claim 10, further comprising the grip having a plurality of radial ridges to accommodate a user's fingers therebetween (as seen in Fig 9, the handle is a grip that includes grooves to accommodate a user’s fingers).  
Regarding claim 12, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the showerhead having an adjustment ring (1140) coupled around the head portion, the adjustment ring being in operational communication with the plurality of flow apertures to create different flow patterns and pressures (as disclosed in paragraph 0086: “the head section 1140 may have different types and designs of nozzle on its underside. These nozzles may be adjusted to have different spray patterns”).  
Regarding claim 14, Suter and Cai teach the soap dispenser showerhead of claim 1, further comprising the cavity and a corresponding inner side of the soap dispenser having rounded corners (as shown below).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suter (U.S. 2009/0308951) in view of Cai et al (U.S. 2016/0303580); further in view of Kennedy (U.S. 4,236,840).
Regarding claim 13, Suter and Cai teach the soap dispenser showerhead of claim 1. However, they do not teach the dispenser further comprising the soap dispenser having a refill aperture extending through an upper side of the soap dispenser to the storage compartment, the refill aperture having a selectively removable cap, the cap mounting flush to the upper side when engaged.  
Kennedy teaches a showerhead with an internal soap dispenser that includes a refill aperture (aperture defined where cap 33 is located, as seen in Fig 1) extending through an upper side of the soap dispenser to the storage compartment (as seen in Fig 1), the refill aperture having a selectively removable cap (33), the cap mounting flush to the upper side when engaged (as seen in Fig 2, the cap is flushed with the upper side when engaged).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suter to incorporate the teachings of Kennedy to provide a refill aperture with a cap in order to have the option to refill the compartment with soap without the need to completely remove the additive container 1600.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suter (U.S. 2009/0308951) in view of Cai et al (U.S. 2016/0303580) and Kennedy (U.S. 4,236,840).

claim 15, as best understood, Suter teaches a soap dispenser showerhead (seen in Fig 9) comprising: 
a showerhead (1900) comprising a handle portion (shown below) and a head portion (shown below), the handle portion being contoured to create an ergonomic shape (as seen in Fig 9-11, the handle has ridges for an ergonomic shape that corresponds to user’s fingers)  and having a dorsal side and a ventral side (shown below), the handle portion having an opening (shown below) positioned on the dorsal side providing access into a cavity (shown below) of the handle portion, a water flow channel (1010) extending through a bottom side of the handle portion up through the head portion to be released through a plurality of flow apertures (1710, as seen in Fig 11), an adjustment ring (1140) being coupled around the head portion and in operational communication with the plurality of flow apertures to create different flow patterns and pressures (as disclosed in paragraph 0086: “the head section 1140 may have different types and designs of nozzle on its underside. These nozzles may be adjusted to have different spray patterns”), the bottom side having a threaded neck (1030) that is configured to receive a shower hose (3); 
a grip coupled to the ventral side of the handle portion (grip defined by finger grooves on the ventral side of the handle, see Fig 9), the grip having a plurality of radial ridges to accommodate a user's fingers therebetween (as seen in Fig 9); 
a valve (1915) coupled to the showerhead (as seen in Figs 9-11), the valve being coupled within the water flow channel (as seen in Fig 9) and having a valve control (1911) extending through the handle portion (as seen in Fig 9), the valve control being a slider switch (1911 is a slider switch, as seen in Figs 9-11), the slider switch having a button (button on 1911) coupled 
a soap dispenser (defined by container 1600, additive line 1883), the soap dispenser being selectively engageable to the handle portion occupying the opening (as seen in Fig 11, the soap dispenser is located at the opening) wherein a nipple (1610) on the soap dispenser is positioned within the cavity of the handle portion of the showerhead adjacent the valve (as seen in Fig 11, nipple 1610 is positioned in the cavity); and the cavity and a corresponding inner side of the soap dispenser having rounded corners (as shown below); 
the soap dispenser having a storage compartment (defined inside container 1600 when the 1600 is attached to the device, as seen in Fig 11) and a nozzle (1947), the storage compartment being configured to store liquid soap and the nozzle being in fluid communication with the storage compartment and the valve (as seen in Fig 11, the nozzle 1947 is communication with the storage container and the valve 1915), the nozzle extending from the inner side of the soap dispenser and having the nipple to engage the valve (as seen in Fig s9-11, the nozzle extends into the soap dispenser via tube 1883, wherein the nipple engages the valve via tube 1883), the valve control regulating the flow of liquid soap into the water flow channel (as disclosed in paragraphs 0131-0132).
However, Suter does not teach the dispenser wherein the slidable switch within a channel extending through one of a left side or a right side of the handle; wherein the soap dispenser has an outer surface, the outer surface being flush with the handle portion around a peripheral edge of the handle portion defining the opening, the outer face being transparent 
Regarding the switch sliding on a channel defined on one of a left side or a right side of the handle, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the channel of the channel from the top of the handle to either side of the handle, since it has been held that rearranging parts of an invention involves routine skill in the art. As in the case of In re Japikse where it was found that changing the position of a switch is unpatentable because shifting the position of the starting switch would not have modified the operation of the device (see MPEP 2144.04 VI C). In the present case, changing the position of the channel of the slider switch would not modify the way the showerhead 
Regarding the outer surface of the dispenser being flush with handle and transparent, and the claimed latch, Cai teaches a showerhead with an integrated pod (200) which has an outer face (lid 201) being flush with the handle portion (handle butt 104) around a peripheral edge (102) of the handle portion (as seen in Fig 1) defining an opening (113), the outer face being transparent continuously within the peripheral edge of the handle portion defining the opening (paragraph 0007 discloses outer face 201 being transparent; and as seen in Fig 1, 201 is continuously contacting the peripheral ends 102); and a latch (115) coupled to a lower side of the soap dispenser (as seen in Fig 2), the latch being selectively engageable with a latch receptacle (latching notch 204) extending below a cavity (cavity of pod 200) wherein the latch secures the soap dispenser to the handle portion (as seen in Figs 2 and 8), the latch being accessible on the handle portion wherein the latch is configured to be manipulated for disengaging the pod (200) from the handle portion of the showerhead (latch 115 is accessible from 116, which is defined in the handle butt 104,in order to disengage the pod, as seen in Fig 1); the latch being U- shaped (as seen in Fig 2) and having a tooth (tooth of latch 115, seen in greater detail in Fig 2), the latch being flexible such that it flexes under pressure when the soap dispenser is pushed into the cavity and then rebounds to snap the tooth into a corresponding recession within the latch receptacle (as disclosed in paragraph 0013), the latch being accessible on the handle portion (104, as seen in Figs 1-2) wherein the latch is configured to be manipulated for disengaging the soap dispenser from the handle portion of the showerhead, 
Suter and Cai are analogous art because they both teach showerheads with removable attachments in the dorsal side of the handle. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suter to incorporate the teachings of Cai to provide a transparent and flush outer face for the soap dispenser in order to allow the user to see the inside of the soap dispenser to determine how full or empty the dispenser is.
A friction fitment was known in the art, as evidenced by Suter (see paragraph 0085), while a latch and cavity fitment was known in the art as evidence by Cai. One of ordinary skill in the art could have substituted the friction fitment of Suter with the latch and cavity of Cai by known methods. The results of using both elements would have yield predictable results, as both are effective ways to engage the soap compartment onto the showerhead. Thus, it would have been obvious to one of ordinary skill in art to replace the friction fitment with a latch and cavity.  
Regarding the refill aperture, Kennedy teaches a showerhead with an internal soap dispenser that includes a refill aperture (aperture defined where cap 33 is located, as seen in Fig 1) extending through an upper side of the soap dispenser to the storage compartment (as seen in Fig 1), the refill aperture having a selectively removable cap (33), the cap mounting flush to the upper side when engaged (as seen in Fig 2, the cap is flushed with the upper side when engaged).

Annotated Figures:

    PNG
    media_image1.png
    400
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    821
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-15 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 12/04/2020 have resulted in the new grounds of rejection found above.
Nonetheless, Applicant briefly argues that the device of Suter does not teach the soap dispenser defined on the dorsal side of the handle. Examiner points out that the handle portion and the head portion of the showerhead are broadly claimed. As such, Examiner can interpret the handle be defined as shown in the annotated figures, above; where the handle is defined as the whole dorsal side of the showerhead. This rationale is valid using broadest reasonable interpretation, since the back side of the showerhead can be grasped y the user, thus being part of the handle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752